Citation Nr: 1201299	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1992, from January 1992 to January 1995, and from October 2002 to September 2003.  He died in August 2007.  The appellant is the Veteran's surviving spouse. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board remanded the matter in order to afford the appellant a hearing before a visiting Veterans Law Judge at the RO.  

The appellant presented testimony before the undersigned during a videoconference hearing in November 2011.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional procedural and evidentiary development is required prior to the adjudication of the claim.

First, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  The Board observes that a November 2008 letter provided notice to the appellant on the second and third elements, but failed to inform her of the conditions for which the Veteran was service-connected at the time of his death, i.e., degenerative disc disease L4-5 and L5-S1 and left lower extremity radiculopathy of the L4-5 nerve root.  Additionally, she was not informed of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, on remand, the appellant should be provided with proper VCAA notice.

Additionally, the appellant argues that the that the Veteran took his own life because of PTSD, which was incurred after his service in Kuwait and Iraq.  A review of the record demonstrates that the Veteran served in Kuwait and Iraq from December 2002 to August 2003.  Thereafter, in December 2005, VA treatment records document a history of depression, as well as problems of adjusting to civilian life.  Such records reflect findings of PTSD and the presence of suicidal ideation.  A subsequent December 2005 VA treatment note reports an over ten year history of depression that was exacerbated by the financial difficulties brought on by reactivation.  In August 2007, the Veteran committed suicide by hanging.  

The Board finds that an opinion is needed to determine whether the Veteran had PTSD or any other mental health disorder as a result of his period of service.  In this regard, the record suggests that a mental health disorder preexisted the Veteran's final tour of active duty.  However, in this regard, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In this case, the service treatment records do not indicate any psychiatric disorder upon the Veteran's enlistment for his final tour of duty in October 2002.  Thus, he is presumed sound upon entry to such service.  The post-service clinical evidence, while suggesting a preexisting condition, does not rise to the level of clear and unmistakable evidence to rebut the presumption.  Therefore, the presumption remains intact and the appropriate inquiry is whether a psychiatric disorder was incurred, rather than aggravated by active duty.

Further regarding the Veteran's service, his DD 214 reflects that he was on an engineering detail, with a military occupational specialty of carpentry and masonry.  At her hearing, the appellant described the Veteran as a "combat engineer."  While this term is not reflected in the official military records, it is conceded that he served in Iraq and Kuwait and her statements that he was subject to indirect fire are deemed consistent with the circumstances of his service and are thus accepted as fact.  38 U.S.C.A. § 1154(a).  Additionally, she testified that he wore a gas mask on the job due to the threat of biological warfare.  While this fact is not officially corroborated, her testimony is deemed credible on this point, as it is reasonable to assume that the Veteran would have discussed such details with her upon his return from service.  

Additionally, in evaluating the claim, the examiner should also accept as fact the appellant's description of the Veteran's behavior upon returning from service.  Specifically, she testified that upon return from service in 2003, the Veteran began exhibiting hostile behavior, had sleep disturbance and panic attacks, engaged in binge drinking, started to have legal trouble, practiced checking behaviors with respect to doors and locks, isolated himself from others, attempted suicide, and ultimately took his life in August 2007.  The appellant is competent to testify as to these observable behaviors.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, she is deemed a sincere and credible claimant and therefore her statements are accepted as fact.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper VCAA notice that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death (degenerative disc disease L4-5 and L5-S1 and left lower extremity radiculopathy of the L4-5 nerve root) in accordance with Hupp, supra, and (2) notification of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

2.  Contact the appellant and/or her representative and request that they identify all VA and non-VA clinicians who have treated him for any psychiatric disorder.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any outstanding identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the appellant should be so informed so that he may have the opportunity to obtain those records on his own behalf.

3.  The claims file should be forwarded to an appropriate medical professional to obtain an opinion regarding the cause of the Veteran's death.  The claims folder and a copy of this remand must be made available to the examiner. The examiner should note in the examination report that the claims file has been reviewed.

After the above development is completed, the Veteran's claims file should be reviewed to assess the nature and etiology of his psychiatric disabilities during his lifetime.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Again, in evaluating the claim, the examiner must accept as fact that the Veteran was psychiatrically sound upon entry to his final tour of active duty in October 2002.  The examiner must also accept as fact that the Veteran worked in an area where he was subject to hostile enemy action in Iraq and Kuwait, to include indirect sniper fire.  Additionally, the examiner must accept the appellant's statements as to the Veteran's post-service behaviors, and that such behaviors represented a stark departure from his demeanor prior to his final tour of active duty.

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis during his lifetime.  The examiner is also asked to express an opinion as to whether any diagnosed PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, specifically, to his service in Iraq and Kuwait. 

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the PTSD at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by hanging).  In this regard, the PTSD, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death. 

In the alternative, the examiner is asked to identify any and all psychiatric diagnoses other than PTSD, to include depression, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the psychiatric disability is at least as likely as not (i.e., 50 percent or greater possibility) incurred by the Veteran's military service. 

If the examiner answers affirmatively, he or she is asked to express an opinion as to whether any other psychiatric disability at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by hanging).  In this regard, such other psychiatric disability, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  The examiner must provide a complete rationale for any stated opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


